DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/18/2022.  These drawings are acceptable. The previous objection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
third crystal pair of the plurality of crystal pairs that corresponds to the first light sensor pair and the second light sensor pair such that a scintillation event in the third crystal pair is detected by both the first light sensor pair and the second light sensor pair.
The closest art of record teaches the following;
Oleinik et al. (US 2012/0061577 presented in Applicant’s IDS/.) discloses a scintillation detector for registering the position of gamma photon interactions (Abstract), the system comprising:
a crystal array (Fig. 5b) including a plurality of crystal elements 8 arranged at least along a first direction k and a second direction n, the plurality of crystal elements extending along a third direction between a first end and a second end (the crystal bars 8 extends vertically), the crystal array including a plurality of light of light bridges at the second end 3 and  a plurality of light tunnels at the first end ([0018]; Fig. 2a; optical interface layer 12); and
([0030]; “… a solid-state semiconductor photo-detector 6…. whose photosensitive areas are optically coupled to proximal output windows of each individual scintillation crystal bar 8 in a one-to-one relationship.”  The photodetector with photosensitive areas are arranged in the k and n directions.);
wherein:
the plurality of crystal elements is arranged into a plurality of crystal pairs ([0027] pair of conjunct scintillation crystal elements or bars 8)(Fig. 2a);
each of the plurality of crystal pairs optically coupled to one light bridge of the plurality of light bridges at the second end extending and bridging light along the first direction ([0018][0027]; Fig. 2a); 
each of the plurality of crystal pairs includes two crystal elements ([0029]; 8);
the two crystal elements 8 in each crystal pair are arranged side-by-side along the first direction and optically coupled for the light along the first direction through the one light bridge coupled to each crystal pair ([0018][0027]; Fig. 2a);

the plurality of light sensors is arranged into a plurality of light sensor pairs at the first end (Fig. 2a; 6) and configured to detect light converted from the radiation entered from the second end [0012][0013][0030];
each of the plurality of light sensor pairs includes two light sensors [0030]; and
the two light sensors in each light sensor pair are arranged side-by-side along the first direction ([0030]; The photodetector with photosensitive areas are arranged in the k and n directions.) ;
wherein: 
a first crystal pair of the plurality of crystal pairs corresponds to a first light sensor pair of the plurality of light sensor pairs ([0030]; “… a solid-state semiconductor photo-detector 6…. whose photosensitive areas are optically coupled to proximal output windows of each individual scintillation crystal bar 8 in a one-to-one relationship.”. With the photodetector (having photosensitive areas)  and the crystal pairs having a one to one relationship, would make the claim recitation obvious.)
a second crystal pair of the plurality of crystal pairs corresponds to a second light sensor pair of the plurality of light sensor pairs (Fig. 5b shows a plurality of crystal/photo-detector pairs 8, a second crystal and light sensor pair would be seen as obvious.) (([0030]; “… a solid-state   semiconductor photo-detector 6…. whose photosensitive areas are optically coupled to proximal output windows of each individual scintillation crystal bar 8 in a one-to-one relationship.”. With the photodetector (having photosensitive areas) and the crystal pairs having a one to one relationship, would make the claim recitation obvious.).
Oleinik discloses and array of crystal pairs that have a one-to-one relationship with a solid-state semiconductor that have photosensitive areas [0030]. Oleinik does not specifically teach of a third crystal pair of the plurality of crystal pairs that corresponds to the first light sensor pair and the second light sensor pair such that a scintillation event in the third crystal pair is detected by both the first light sensor pair and the second light sensor pair.

Henseler et al. (US 2011/0192982, presented in Applicant’s IDS.) (“Henseler”) discloses a system for determining depth of interaction (DOI) information, the system comprising:
a crystal array (Fig. 2A and Fig. 3E) including a plurality of crystal elements (Fig. 3E; 3041 -3046) arranged at least along a first direction and a second direction (Fig. 2A; along the x and y axis), the plurality of crystal elements extending along a third direction between a first end and a second end (Fig. 2A; z-33axis), the crystal array including a plurality of light tunnels (air gaps 309) at the first end
a light sensor array ([0013]; a plurality of sensors 206) including a plurality of light sensors arranged at least along the first direction and the second direction; 
wherein:
the plurality of crystal elements is arranged into a plurality of crystal pairs ([0010]; 3041, 3042);
each of the plurality of crystal pairs includes two crystal elements 3041, 3042;
the two crystal elements in each crystal pair are arranged side-by-side along the first direction 3041, 3042;
wherein:
the plurality of light sensors is arranged into a plurality of light sensor pairs at the first end 206 and configured to detect light converted from the radiation entered from the second end 202;
each of the plurality of light sensor pairs includes two light sensors 206; and
206 in each light sensor pair are arranged side-by-side along the first direction (Fig. 3E);
wherein: 
a first crystal pair 3041, 3042 of the plurality of crystal pairs corresponds to a first light sensor of the plurality of light sensor pairs; 
a second crystal pair 3045, 3046 of the plurality of crystal pairs corresponds to a second light sensor 206 of the plurality of light sensor pairs; and 
a third crystal pair 3043, 3044 of the plurality of crystal pairs corresponds to the first light sensor and the second light sensor.
		Henseler does not specifically disclose;
the crystal array including a plurality of light bridges at the second end and a plurality of light tunnels at the first end; and
each of the plurality of crystal pairs optically coupled to one light bridge of the plurality of light bridges at the second end extending and bridging light along the first direction;
the two crystal elements optically coupled for the light along the first direction through the one light bridge coupled to each crystal pair;
a first light sensor pair of the plurality of light sensor pairs; 
a second crystal pair of the plurality of crystal pairs corresponds to a second light sensor pair of the plurality of light sensor pairs
and a third crystal pair of the plurality of crystal pairs corresponds to the first light sensor pair and the second light sensor pair such that a scintillation event in the third crystal pair is detected by both the first light sensor pair and the second light sensor pair.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884